DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 2020 August 24 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0269063 A1 (herein “Zuo”).

Regarding claims 2 and 4, Zuo discloses that the solid-to-liquid phase-change material is a paraffin ([0031]).
Regarding claim 3, Zuo discloses that the metal shell comprises copper ([0024]).
Regarding claim 5, the heat sink of Zuo is capable of being arranged on a heat-generating electronic device.
Regarding claims 6 and 7, these claims contain product by process limitations (i.e. electroforming/electroplating) and the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a heat sink structure similar to applicant’s invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763